Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/07/2022 have been fully considered and are moot in view new grounds of rejection. Applicant's arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 1, cites “a presentation device located in a passenger cabin of an interior of the vehicle, the presentation device being configured to present, at a vehicle exterior, identifying information received by the communication device …” presents a new matter which is not described in the specification.  The claim defines that “a presentation device located in a passenger cabin of an interior of the vehicle, and further indicates that “the presentation device …present at a vehicle exterior” which are contradiction.  It is unclear whether the presentation device installed inside or outside the vehicle.  Base on the current application’s specification at [0035], the presentation devices 32 are a group of devices for presenting the identifying information at the vehicle exterior. Wherein, the presentation devices 32 are transparent display provided to side window 82 and to side door 84.  There is nowhere in the specification describes the presentation device located in the interior of the vehicle. 
Below are cited references that teach the claimed subject matter as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers (20180075565) in view of Kamhi (20170327082).

a communication device configured to receive operation information to operate a travel device from an external operation device (a transceiver 118 for wireless communication with a mobile or other vehicle for a transport request, see at least [0021] & [0024]) ; 
a memory; a processor coupled to the memory, the processor (a vehicle control system 100, see Fig.1) being configured to: 
acquire peripheral information peripheral to a vehicle body from a peripheral information (vehicle receives a transport request from a passenger device, see at least [0031]+),
control the travel device so as to perform autonomous driving based on the passenger request’s information (the vehicle drives to the pick-up information, see at least [0031]), and 
perform remote driving in which travel is based on the operation information received by the communication device (operating the vehicle to the pick-up location based the passenger’s request , see at least [0031]-[0032]+); and a presentation device located at a vehicle exterior, identifying information received by the communication device, the identifying information relating to a user making use the vehicle, the user being a person outside the vehicle (passenger authentication and monitoring module 104, see at least [0032]+).  

Kamhi discloses an taxi service vehicle (see the abstract).  The vehicle generates a travel plan based on the peripheral information, and controls the travel device so as to perform autonomous driving in which travel is based on the generated travel plan.
Kamhi discloses a vehicle receiving peripheral formation, generating a travel plan based on the peripheral information and controlling the travel device so as to perform autonomous driving in which travel is based on the generated travel plan (see at least [0150]-[0153]+).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Myers by including generating the travel plan path and controlling the vehicle based on the generated planed path as taught by Kamhi for improving the vehicle’s navigation.
 
With regarding to claim 2, Myers teaches that  vehicle of claim 1, wherein the presentation device starts to present identifying information at the vehicle exterior when the vehicle has arrived at a location designated by the user (the authenticating and monitoring module 104 analyzes images of people standing near the vehicle, see at least [0031]+).  

With regarding to claim 3, Myers teaches that vehicle of claim 2, wherein the processor is further configured to: -3-Application No. 16/914,559 acquire the designated location from a portable terminal in the ompletion, which is defined as when at the person outside the vehicle has boarded or loaded a package onto the vehicle at the designated location (the vehicle receives a transport request that indicates a passenger, a pickup location, and a destination, see at least [0031]. The vehicle successfully authenticates a person located near3 the vehicle, the vehicle unlocks the door to allow the person enter the vehicle, see at least [0034]+).  

With regarding to claim 4, Myer teaches that vehicle of claim 1, wherein the presentation device includes a display device configured to display an image of the user as the identifying information (display 122, see at least [0022]+).  

With regarding to claim 5, Myer teaches that vehicle of claim 1, wherein the presentation device includes a speaker configured to output audio relating to the user as the identifying information (speaker 124, see at least [0021]+).  

With regarding to claim 6, Myer teaches that vehicle of claim 1, further comprising: a door provided at the vehicle body; and a locking device configured to lock and unlock the door, wherein the processor performs authentication to cause the locking device to nlock based on information from outside the vehicle.  

With regarding to claim 7, Myer teaches that vehicle of claim 6, further comprising: an imaging device configured to capture an image outside the vehicle, wherein the processor performs authentication to cause the locking device to perform unlocking in a 

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nix (20190072964) discloses a system for controlling an autonomous vehicle including receiving data associated with a service request (see the summary).
Myers (20180074494) discloses a passenger tracking system and method.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGA X. NGUYEN
Examiner
Art Unit 3662